El Juez Presidente Señor Del Toro
'emitió la opinión del tribunal.
Este pleito se inició por demanda presentada en la Corte de Distrito de San Juan en la que se alega snbstancialmente que la demandante es dueña de dos solares que colindan entre sí y que el demandado es también dueño de otros dos solares que colindan entre sí, colindando uno'de ellos con uno de los de la demandante; que el demandado tiene insta-lados en sus solares una fábrica de hielo, un garage y un establo y ha abierto un zanjón que parte de su fábrica y penetra en y cruza por los solares de la demandante para salir de las aguas, grasas, aceites y otros residuos proce-dentes de su fábrica; que entre demandante y demandado no existe contrato alguno de servidumbre que permita al deman-dado la construcción y el uso del indicado zanjón sobre los solares de la demandante, y que la demandante ha reque-rido del demandado el cese de tal situación sin resultado.
Contestó el demandado admitiendo los hechos relativos a la propiedad y situación de los solares. Admitió también la existencia del zanjón, pero negó haberlo abierto y que par-tiera de su fábrica de hielo, alegando en contrario que el zanjón forma parte del que se abrió hacía más de veinte años por el causante de la demandante para desagüe de una *154parcela de su propiedad que dividió en solares que vendió a distintas personas entre ellas el demandado. Negó que por el zanjón corrieran grasas, aceites y otros residuos y agua hirviendo, corriendo por el contrario aguas puras que-no arrastran sustancias nocivas y las aguas pluviales que proceden de sus solares y de todos los otros superiores a los suyos vendidos por el causante de la demandante. Negó la no existencia de contrato y afirmó que por el de compra-, venta' del solar celebrado entre el causante de la deman-dante y el demandado adquirió éste a título de servidum-bre el derecho a usar para desagüe el zanjón’ que permane-ció como signo aparente. Negó que hubiera sido requerido por la demandante y afirmó que ha sido él el que repetida-mente ha requerido a la demandante para que no le per-turbe en el uso del zanjón.
Como materia nueva alegó que en uno de sus solares se-gregado de la finca del causante de la demandante levantó una fábrica de hielo hacía más de nueve años existiendo para, esa fecha el zanjón abierto por el propio causante de la .de-mandante; que dicho zanjón ha venido utilizándose como des-agüe por los adquirentes de solares; que los solares de la demandante son más bajos que los del demandado, y que .éste recoge y controla las aguas que proceden de su estableci-miento industrial y las hace correr por el repetido zanjón, que es prolongación del que fué abierto por el propio cau-sante de la demandante, desde hace más de nueve años; que la calle a que dan los solares de la demandante ,y del deman-dado es más alta que éstos y no tiene sistema de alcantari-llado y el único paso que tienen las aguas de los solares del' demandado y de su establecimiento industrial hasta la zanja más próxima del alcantarillado público es el zanjón que cruza los solares de la demandante.
Fué el pleito a juicio. Se practicó una larga prueba do-cumental, testifical y de inspección ocular, y basándose en ella y en las alegaciones, la corte de distrito declaró la demanda sin lugar, sin especial condenación de costas.
*155 A los efectos de resolver con claridad y en justicia la cuestión fundamental envuelta, creemos necesario trans-cribir la relación del caso y opinión de la corte sentenciadora. Comienza describiendo los solares de que se trata y luego dice:
“La evidencia ba demostrado que para el desagüe de esos solares y de los demás superiores existentes de la misma finca, que están to-dos en declive y más bajos que la calle González, hacia donde dan sus frentes y más bajos también de un terraplén de la compañía del trolley colindante por sus fondos, existía un antiguo zanjón de des-agüe, que cruzaba todos los solares hasta llegar a la zanja del alcan-tarillado público o quebrada de ‘Los Muertos’. Ese zanjón existía ya cuando en 1914 compró su solar don Guillermo Rengel, que es el primero de esa sección, y fabricó en 1915 una casa donde vive. A' los efectos de la urbanización el terreno fué inspeccionado en 1922' por el ingeniero sanitario Octavio Marcano y el inspector Quintín Santana Martínez, y también por este último cuando se construyó' ]a fábrica de hielo, quienes vieron la zanja como el desagüe natural del terreno y de las aguas de dicha fábrica. El ingeniero José Llom-part Meléndez, quien preparó en 1922 el plano de urbanización tam-bién declaró sobre la existencia del zanjón. José Calderón Miró tes-tificó que don Manuel González era un hombre de 80 a 85 años y que su hijo Luis González era el encargado de la propiedad y el que actuaba en representación de su padre, firmando luego éste las escrituras y que con Luis González convino verbalmente cuando com-pró el solar, utilizar también el zanjón para las aguas de los conden-sadores de la fábrica de hielo, con la condición de tenerlo siempre limpio para que discurrieran por él fácilmente, no existiendo otro sitio que ese zanjón por donde descargar esas aguas hasta la que-brada ‘Los Muertos’, debido a la inclinación y configuración del te-rreno.
“La evidencia ha demostrado que además de las aguas naturales, y de las provenientes de la industria del demandado, descargan tam-bién en el zanjón las aguas procedentes de un pozo muro existente en el solar anterior a los del demandado, propiedad hoy de doña Eloísa Labor de Yda. de Quintero, y antes de Mariano Font, que fué vendido también por el'causante de la demandante. Estas aguas se conducen por un tubo subterráneo que se encuentra colocado en el fondo de los solares del demandado, en su eolindancia con el terra-plén del trolley.
*156“Quedó comprobado por la inspección ocular, que tuvo lugar el 24 de mayo de 1933, que los solares que fueron propiedad de los señores Mariano Font y Gabriel Amorós, así como la calle González, están más altos que los del demandado, y que por haberse construido un muro en la eolindancia sur de éstos, aquéllos actualmente des-agitan a la calle González, por estar más altos que ésta; pero por el contrario, los solares del demandado, estando más bajos que la calle y el terraplén, en sus colindancias este y oeste, las aguas natu-rales no tienen otro sitio por donde discurrir hasta la Quebrada ‘Los Muertos’, que el zanjón que cruza el fundo de la demandante desde hace más de veinte años.
“La servidumbre de vertiente de que se trata, constituida por el anterior dueño, para el desagüe de los solares de la urbanización, obliga a la demandante como continuadora de la personalidad del causante, y está ahora impedida de negar la existencia de dicha ser-vidumbre, además de que, de acuerdo con el artículo 559 del Código Civil Revisado, los predios inferiores están sujetos a recibir las aguas que a ellos afluyan de los predios superiores, de un modo natural, y en virtud de la inclinación de los terrenos. Y en cuanto a las aguas procedentes del establecimiento industrial del demandado, que según la evidencia ha demostrado no llevan o arrastran sustancias nocivas a la salud y que tampoco tienen otro medio de desagüe que el zan-jón, debido a la topografía del terreno, parece a la corte que la demandante como dueña de los predios inferiores, está obligada a permitirlas correr por los mismos, sin perjuicio del derecho que pueda tener a exigir resarcimiento de daños y perjuicios por dicho servicio. 4 Manresa, 681.”
La parte demandante y apelante sostiene que la corte erró al concluir qne la prueba demostró la constitución de la ser-vidumbre por parte del causante de la demandante que ésta viene obligada a respetar y al aplicar al caso el artículo 559 del Código Civil Revisado en vez del 524 del propio cuerpo legal.
Tras un estudio cuidadoso de los autos y de los alegatos hemos llegado al convencimiento de que la sentencia recurrida debe revocarse.
Ni en el registro, ni en los títulos de adquisición, ni en documento privado alguno existe la más leve prueba de la constitución de la servidumbre de que se trata sobre los so-lares de la demandante.
*157Es cierto que todos los solares pertenecieron a xma sola persona, el padre de la demandante, constituyendo una finca rústica a orillas del pueblo de Río Piedras. Es cierto que ci dueño de la finca la dividió en solares que vendió a diversas personas. Y puede admitirse como cierto también que las aguas pluviales siguiendo su curso natural pasaban por las porciones de terreno pertenecientes boy a la demandante des-pués de pasar por las porciones de terreno pertenecientes boy al demandado basta llegar a la ‘ ‘ Quebrada de los Muertos ’ ’, por encontrarse las primeras un poco más bajas que las se-gundas.
Si del curso de las aguas pluviales solamente se tratara sin que la topografía del terreno hubiera sido variada, apli-cable sería para regular el caso el artículo 488 del Código Civil, ed. 1930, que es el 559 del Código Civil Revisado y el 552 del Código Civil Español, y que dice:
“Los predios inferiores están sujetos a recibir las aguas que na-turalmente y sin obra del hombre descienden de los predios supe-riores, así como la tierra o piedra que arrastran en su curso.
“Ni el dueño del predio inferior puede hacer obras que impidan esta servidumbre, ni el del superior obras que la agraven.”
Pero la situación varió y con ella la ley reguladora de la misma. La finca se dividió en solares. Se trazaron y cons-truyeron calles. Dos de esos solares pertenecen boy al de-mandado a título de compra, y otros dos a la deman-dante a título de herencia. Levantó en sus solares el de-mandado no sólo la fábrica de hielo, si que el garage y el establo de que habla la demanda y puso de manifiesto la prueba, dando salida a sus aguas naturales y artificiales por el zanjón que cruza los solares de la demandante. Esas aguas no son las que tuvo en mente el legislador al decretar el ar-tículo 488.
Y que así lo entendió desde un principio la propia parte demandada lo revela su alegación de un contrato específico sobre el particular celebrado entre el causante de la deman-dante y el demandado, obligatorio en tal virtud para la de-*158Candante, y su actitud en el juicio pretendiendo probar la 'existencia de dicho contrato.
Hemos analizado esa-prueba y es a nuestro juicio insufi-ciente. Ya hemos dicho que nada consta del registro, ni de las escrituras de adquisición de los solares. Toda la eviden-cia aportada fué oral en relación con cierto pacto verbal que se dijo celebrado entre el demandado y un hijo del causante de la demandante. De modo persistente la demandante se opuso a la admisión de dicha evidencia, pero no, nos deten-dremos a estudiar y a resolver si tuvo o no razón en su ac-titud porque estamos convencidos de la insuficiencia de la •misma.
Tanto el padre de la demandante que vendió al demandado los solares como su hijo varón que se dice que estaba encar-gado de la administración de sus bienes, habían fallecido a la fecha del juicio. El contrato verbal consintiendo en la servidumbre de desagüe instalada la fábrica, no se dice ce-lebrado directamente con el padre, sino por medio del hijo administrador, sin que se presentara evidencia de clase al-guna con respecto a que el hijo tuviera poder del padre, fuera del que pudiera estar comprendido en el general de adminis--tración. Siendo ello así ¿qué fuerza puede darse a un con-trato semejante, aun suponiendo que realmente se hubiera demostrado su existencia1? La constitución de una servidum-bre es un acto de dominio que sólo puede realizarse válida-mente por el dueño o por su apoderado debidamente autori-' zado. No se demostró qué clase de poder para administrar - tenía el hijo, pero suponiendo que fuera el más extenso que ' pueda imaginarse, no cabe concluir que incluyera la consti-tución de servidumbres.
En tal virtud, como el derecho que pudiera basarse en la unidad previa de los solares y en la situación respectiva de ' los mismos de acuerdo con lo dispuesto en el artículo 488 del Código Civil, ed. 1930, no.es bastante, y como no se de- - mostró la existencia de contrato válido alguno celebrado en- - tre las partes para dar salida a las aguas y otras substancias *159arrastradas por ellas procedentes de la fábrica de Meló, garage y establo construido por el demandado en sus solares, es necesario reconocer que asiste la razón a la demandante para pedir el cese de la servidumbre.
Su mera tolerancia al permitir por varios años la existen-cia de zanjón semejante, tampoco es fuente de derechos de-finitivos para el demandado. Su actitud se explica. Mien-tras no necesitó de sus solares y éstos se encontraban cu-biertos de vegetación, el zanjón permaneció ignorado. Fué • al decidirse a fabricar y al acondicionar sus solares para ello que apareció en toda su plenitud con sus bordes negruzcos ■ la zanja conductora de todas las aguas impuras de los sola-res del demandado.
No hemos encontrado precepto alguno de ley que regule exactamente la situación. Se sugiere por la propia parte apelante el artículo 524 del Código Civil, ed 1930, que dice:
“Cuando el corral o patio de una casa se halle enclavado entre ■ otros, y no sea posible dar salida por la misma casa a las aguas plu- • viales que en él se recojan, podrá exigirse el establecimiento de la servidumbre de desagüe, dando paso a las aguas por el punto de los predios contiguos en que sea más fácil la salida, y establecién-dose el conducto de desagüe en la forma que menos perjuicio oca-sione al predio sirviente, previa la indemnización que corresponda. ’ ‘
No hay duda de que ese artículo proporciona a las partes un medio justo y fácil para dirimir el conflicto entre ellas existente pero no nos sentimos justificados para decidir el litigio aplicándolo porque el precepto úmcamente se refiere a las aguas pluviales y aquí están envueltas otras aguas ade-más. En tal virtud nuestra sentencia deberá limitarse a de-clarar con lugar el recurso revocando la apelada y decretando el cese de la servidumbre en la forma git,e pide la demandante en su demanda, sin especial condenación de costas.
Los Jueces Asociados Señores Córdova Davila y Travieso no intervinieron. .